            Case 1:20-cv-10767-RGS Document 46 Filed 01/13/21 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS


ACA International

               Plaintiff

       v.                                      CIVIL ACTION NO. 1:20-10767-RGS

Maura Healey
in her official capacity as
Massachusetts Attorney General

               Defendant


                            SETTLEMENT ORDER OF DISMISSAL

STEARNS, D.J.

       The court having been advised by the parties on January 13, 2021 that the above-

entitled action has settled:

       It is ORDERED that this action is hereby dismissed, without costs and without

prejudice to the right of any party, upon good cause shown, to reopen the action within

(30) days if settlement is not consummated.


                                                             By the court,

Dated: January 13, 2021                                      /s/ Arnold Pacho
                                                             Deputy Clerk
